EXHIBIT 10.3

 

FORM OF DEBT CONVERSION AGREEMENT

 

DEBT CONVERSION AGREEMENT, dated effective the 29th day of March, 2005, by and
between MedicalCV, Inc., a Minnesota corporation (the “Company”), and
                                 (the “Lender”).

 

RECITALS

 

1.                                       Lender has previously made available to
the Company certain loans described in Exhibit A attached hereto and made a part
hereof (collectively, the “Loans”).

 

2.                                       Under the Loans, the Company is
indebted to Lender in the principal amount of $                 , plus accrued
interest thereon through the effective time of the conversion effected hereby,
if any (collectively the “Loan Balance”).

 

3.                                       The Company seeks to complete a private
placement (the “Private Placement”) of its 5% Series A Convertible Preferred
Stock (the “Preferred Stock”) and Common Stock Purchase Warrants (the “Warrants”
and together with the Preferred Stock collectively, the “Securities”) and has
requested that Lender convert the Loans into the Securities, to be purchased
pursuant to the terms and conditions of that certain Securities Purchase
Agreement in the form attached hereto as Exhibit B and made a part hereof (the
“Securities Purchase Agreement”).

 

4.                                       Lender has reviewed the Securities
Purchase Agreement and the documents appended thereto (collectively the “Private
Placement Documents”) to be entered into among the Company and the investors to
be named therein and has agreed to the terms thereof and the conversion of the
Loan Balance and to become an investor in the Private Placement, in each case
subject to the conditions and according to the terms in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the parties agree as follows:

 

1.                                       Conversion of Loans.

 

1.1                                 Subject to the terms and conditions of this
Agreement and the Private Placement Documents, Lender agrees to convert the
Company’s obligation to pay the Loan Balance to Lender into the Securities by
entering into the Private Placement Documents with the Company and having the
Company’s obligation to pay the Loan Balance converted into Lender’s payment of
its “Investment Amount” under a Securities Purchase Agreement between the
Company and the Lender.  The Company agrees that upon the effective time of the
conversion, such conversion will satisfy the Lender’s obligation to pay its
“Investment Amount” under the Securities Purchase Agreement between the Company
and the Lender.

 

1.2                                 The conversion of the Loan Balance shall be
deemed to occur upon: (1) the satisfaction of all conditions precedent to such
conversion set forth in this Agreement, and (2) the

 

1

--------------------------------------------------------------------------------


 

satisfaction or waiver of all conditions precedent to the obligations of Lender
to purchase Securities as provided in the Securities Purchase Agreement between
Lender and the Company.

 

1.3                                 The Company agrees to execute and deliver
(or cause to be executed and delivered, as the case may be) to the Lender at the
date and time of the closing of the Company’s Private Placement (the “Closing”)
each of the Private Placement Documents required to be given by the Company to
the “Investors” as defined in the Securities Purchase Agreement, each in form
reasonably acceptable to the Lender, including, without limitation, a Securities
Purchase Agreement, a Registration Rights Agreement (as defined in the
Securities Purchase Agreement), the Warrants, one or more certificates
evidencing the correct number of shares of Preferred Stock, and certain other
opinions and certificates.  Lender agrees to execute and deliver to the Company
at the Closing each of the Private Placement Documents requiring the signature
of an investor.

 

2.                                       Conditions Precedent.  The
effectiveness of the conversion described in Section 1.1 above and any of the
Lender’s obligations under any Private Placement Documents entered into in
connection therewith is expressly conditioned upon the prior or simultaneous
satisfaction of the following conditions precedent:

 

2.1                                 The Company must receive gross cash proceeds
in the Private Placement of at least $10,000,000, excluding conversion of the
Loan Balance.

 

2.2                                 The Company must execute and deliver a
Securities Purchase Agreement to the Lender and satisfy all of the conditions
precedent to the obligations of Lender to purchase Securities as provided in
such Securities Purchase Agreement with respect to Lender in its capacity
“Investor” under such agreement.

 

2.3                                 The representations and warranties in
Section 4 below must be true and correct.

 

3.                                       Termination.

 

3.1                                 In the event a Closing does not occur on or
before April 5, 2005, this Agreement (and any Private Placement Documents
entered into by the Lender) shall be null and void and of no further force or
effect.

 

3.2                                 The Company may terminate this Agreement
upon written notice to Lender if the Company determines to abandon or materially
modify the terms of the Private Placement.

 

3.3                                 Any termination pursuant to this Section 3
shall be without liability by any party to the other.

 

4.                                       Representations and Warranties.  To
induce the Lender to enter into this Agreement, the Company represents and
warrants to the Lender that:

 

4.1                                 The execution, delivery and performance by
the Company of this Agreement has been duly authorized by all necessary
corporate action by the Company, and this Agreement constitutes the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to limitations as to enforceability which
might

 

2

--------------------------------------------------------------------------------


 

result from bankruptcy, insolvency, moratorium and other similar laws affecting
creditors’ rights generally and subject to limitations on the availability of
equitable remedies.

 

5.                                       Miscellaneous.

 

5.1                                 This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings, discussions and
representations, oral or written, with respect to the conversion of the Loans.

 

5.2                                 Any and all notices or communications
required or permitted shall be in writing and shall be sent by manual delivery,
telegram, telex, facsimile transmission, overnight courier or United States mail
(postage prepaid) addressed to such party at the address specified on the
signature page hereof, or at such other address as such party shall hereafter
specify to the other party hereto in writing.

 

5.3                                 This Agreement shall be binding on the
Company and the Lender and their respective successors and assigns, and shall
inure to the benefit of the Company and the Lender, and their successors and
assigns.  The Company shall not assign its rights or duties hereunder without
the written consent of the Lender.

 

5.4                                 Any provision of the Agreement which is
prohibited or unenforceable in any jurisdiction shall, in such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

5.5                                 The captions or headings herein are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Agreement.

 

5.6                                 This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and either of the parties hereto may execute this Agreement by
signing any such counterpart.

 

5.7                                 The validity, construction and
enforceability of this Agreement shall be governed by the internal laws of the
State of Minnesota, without giving effect to conflict of laws principles
thereof.

 

[Signatures contained on following page]

 

3

--------------------------------------------------------------------------------


 

THE PARTIES HERETO have caused this Agreement to be executed as of the date
first above written.

 

 

 

MEDICALCV, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: John H. Jungbauer

 

 

Title: Chief Financial Officer

 

 

 

 

 

9725 South Robert Trail

 

 

Inver Grove Heights, MN 55077

 

 

Attention: Chief Executive Officer

 

 

Telephone: (651) 452-3000

 

 

Fax: (651) 452-4948

 

 

 

with a copy to:

 

 

Avron L. Gordon, Esq.

 

 

Briggs and Morgan, P.A.

 

 

2200 IDS Center

 

 

80 South Eighth Street

 

 

Minneapolis, MN 55402

 

 

Telephone: (612) 977-8455

 

 

Fax (612) 977-8650

 

 

 

 

 

 

 

 

LENDER

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[ADDRESS]

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[DESCRIPTION OF INDEBTEDNESS BEING CONVERTED]

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[PRIVATE PLACEMENT DOCUMENTS]

 

B-1

--------------------------------------------------------------------------------